United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-1173
                                     ___________

Guy Heide; Michael A. Kosel;            *
Duane Taylor,                           *
                                        *
             Appellants,                *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Calvin L. Scovel, Office of the         *
Inspector General, U.S. Department of * [UNPUBLISHED]
Transportation; Craig S. Singleton,     *
Office of the Inspector General, U.S.   *
Department of Transportation,           *
                                        *
             Appellees.                 *
                                   ___________

                               Submitted: December 3, 2009
                                  Filed: December 8, 2009
                                   ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Guy Heide, Michael Kosel, and Duane Taylor (plaintiffs) appeal following the
district court’s1 order dismissing their civil action and the court’s denial of their post-
judgment motion. We conclude that plaintiffs’ Fed. R. Civ. P. 59(e) motion to alter

      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
or amend the judgment was filed more than ten days after the district court’s entry of
judgment, and therefore did not toll the time for filing the notice of appeal. See Fed.
R. App. P. 4(a)(4)(A) (stating as relevant that time to appeal runs from disposition of
timely Rule 59(e) motion or from Rule 60 motion filed within 10 days of entry of
judgment); cf. Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988) (motion
for reconsideration filed more than 10 days following entry of judgment does not toll
time for appeal). Thus, plaintiffs’ January 9, 2009 notice of appeal was timely only
as to the November 10, 2008 order denying the motion to reopen, but not as to the
underlying October 2, 2008 judgment. See Fed. R. App. 4(a)(1)(A) (notice of appeal
must be filed within 30 days of entry of judgment or order from which appeal is
taken). Because, however, the Rule 59(e) motion was untimely, the district court’s
November 10, 2008 order denying the motion was a nullity, and this court lacks
jurisdiction to review that order. See Sanders, 862 F.2d at 168 (if motion
characterized as Rule 59(e) motion is untimely made, court loses jurisdiction over
motion and any ruling on it becomes nullity); see also Arnold v. Wood, 238 F.3d 992,
998 (8th Cir. 2001) (this court lacked jurisdiction to review district court’s decision
on untimely Rule 59(e) motion). Accordingly, we dismiss the appeal for lack of
jurisdiction and denying all pending motions as moot. See Huggins v. FedEx Ground
Package Sys., Inc,, 566 F.3d 771, 773 (8th Cir. 2009) (appellate courts are obligated
to consider sua sponte jurisdictional issues where it appears jurisdiction is lacking).
              ______________________________




                                         -2-